 1   CHRISTOPHER J. HICKS
     Washoe County District Attorney
 2   KEITH G. MUNRO
     Deputy District Attorney
 3   Nevada State Bar Number 5074
     One South Sierra Street
 4   Reno,NV 89501
     kmunro@da.washoecounty.us
 5   (775)337-5700

 6   ATTORNEYS FOR WASHOE COUNTY

 7                                   UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9


10   JAKE RYAN TORLONE,

11                    Plaintiff,                           Case No. 3:18-cv   00165 -MMD-WGC
12            vs.

                                                           STIPULATION FOR DISMISSAL
13   CHUCK ALLEN, et al.,                                  WITH PREJUDICE

14                    Defendants.

15


16


17


18            Jake Ryan Torlone, appearing on his own behalf and Washoe County, through counsel,
19   Deputy District Attorney, Keith G. Munro, pursuant to a settlement agreement of the parties,
20   stipulate that this matter shall be dismissed with Prejudice.

21   DATED: /O My,/.                  2019.                DATED: [O S^ff            ,2019.
22   CHRISTOPHER J. HICKS                                  JAKE RYAN TORLONE
     Washoe County District Attorney                       Plaintiff
23
     By:                  */kj-^<^C*J                      By:_
24         KEITH G. M/JNRO, ESQ.                                AKE RYAN TORLONE
                                                               JAKE        TORLO
           Deputy District Attorney                            3502 Mashie Dr.
25         One South Sierra Street                             Sparks, NV 89431
           Reno. Nevada 89501
26         (775)337-5700
                                                                      IT IS SO ORDERED.
     ATTORNEY FOR WASHOE COUNTY                            PLAINTIFF


                    September 16, 2019
           Dated: _________________                                   ______________________
                                                                      U.S. District Judge
